Exhibit AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF VERSO PAPER HOLDINGS LLC A Delaware Limited Liability Company AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF VERSO PAPER HOLDINGS LLC This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this "Agreement") of VERSO PAPER HOLDINGS LLC (the "Company") is effective as of January 25, 2007. WHEREAS, the Company has heretofore been formed as a limited liability company under the Delaware Limited Liability Company Act (6 Del.C. §18-101, et seq.), as amended from time to time (the "Mt"), pursuant to that certain Limited Liability Company Agreement, dated as of June 2, 2006 (the "Original Agreement"), by the Member; and WHEREAS, the Member desires to amend and restate the Original Agreement and to continue the Company as set forth herein. NOW, THEREFORE, the Member hereby duly amends and restates the Original Agreement in its entirety and adopts this Agreement pursuant to and in accordance with the Act, and hereby agrees as follows: 1.Formation. A Certificate of Formation was filed by the Member with the office of the Secretary of State of the State of Delaware on June 6, 2006. The rights and obligations of the Member and the administration of the Company shall be governed by this Agreement and the Act. This Agreement shall be considered the "Limited Liability Company Agreement" of the Company within the meaning of Section 18-101(7) of the Act. In the event of any inconsistency between any of the terms and conditions contained in this Agreement and any non-mandatory provision of the Act, the terms and conditions contained in this Agreement shall govern. 2.Member. Verso Paper Finance Holdings Two LLC is the sole member of the Company (the "Member"). 3.Purpose. The Company may engage in any and all businesses or activities in which a limited liability company may be engaged under applicable law (including, without limitation, the Act). 4.Name. The name of the Company shall be Verso Paper Holdings LLC. 5.Registered Agent and Principal Office. The registered office and registered agent of the Company in the State of Delaware shall be as the Member may designate from time to time. The Company's initial principal office shall be located at 6775 Lenox Center Court, Memphis, Tennessee 38115. The Company may have such other offices as the Member may designate from time to time. 6.Term of Company. The Company commenced on June 6, 2006, the date on which its Certificate of Formation was filed with the office of the Secretary of State of the State of Delaware, and shall exist in perpetuity or until its business and affairs are earlier wound up following proper dissolution. 7. Board of Directors: Managers and Officers. (a) Management of the Company. The management of the Company shall be vested exclusively in the Board of Directors (the "Board"), which may from time to time by resolution delegate authority to the Officers or to others to act on behalf of the Company. Except as otherwise expressly provided in this Agreement, the Member hereby specifically delegates to the Board its rights and powers to manage and control the business and affairs of the Company in accordance with the provisions in Section 18-407 of the Act. The Member hereby expressly retains its right to bind the Company as contemplated by the provisions of Section 18-402 of the Act. (b) Board of Directors. (1)The Member shall appoint individuals to serve on the Board (each a "Director"). The Board shall consist of no less than five and no more than nine Directors. As of the effective date of this Agreement, the Directors shall be Joshua J. Harris, Michael A. Jackson, Scott M. Kleinman, David W. Oskin, L.H. Puckett, and Jordan C. Zaken, and the Chairman of the Board shall be Scott M. Kleinman. The Member expressly retains the right, by written action filed with the minutes of proceedings of the Board, to increase or decrease the number of Directors who serve on the Board. (2)The presence of a majority of the Directors then appointed at a meeting of the Board shall constitute a quorum. A quorum must exist at all times of a meeting, including the reconvening of any meeting that has been adjourned, for any action taken at such meeting to be valid. All decisions and actions of the Board shall be taken by a majority of the Directors present at such meeting at which a quorum exists in order for such decision or action to be valid. (c) Frequency of Board Meetings. (1)The Board shall hold regular meetings not less frequently than quarterly at such place and time as shall be determined by the Member. Special meetings of the Board may be held at the offices of the Company or such other place as shall be determined by the Board, and shall be called at the direction of any Director or the President of the Company upon not Iess than five business days' notice given by the President or the Secretary of the Company (which Officers shall give such notice if properly directed to do so as aforesaid). Emergency meetings of the Board may be held at the offices of the Company or such other place as shall be determined by the Board, and shall be called at the direction of any Director or the President of the Company upon not less than one business day's notice, specifying in reasonable detail the nature of such emergency, given by the President or the Secretary of the Company (which Officers shall give such notice if properly directed to do so as aforesaid). (2)With respect to each regular meeting and special meeting of the Board, not later than five business days before such meeting, the President or the Secretary of the Company shall deliver to each Director, together with the notice of each such meeting, an agenda 2 specifying in reasonable detail the matters to be discussed at the applicable Board meeting. Any Director who wishes to have any additional matter discussed at any such meeting shall give notice of such matter to the Secretary of the Company and each other Director not later than two business days prior to any such meeting. (d)Removal of Directors; Vacancies. The Member may at any time remove any Director appointed pursuant to Section 7(b)(1) with or without cause. In the event a vacancy occurs on the Board as a result of the retirement, removal, resignation or death of a Director, such vacancy shall be filled by the Member. (e)Approval Required.
